DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on January 11, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 2, 8, 11, 12, 18 and 20 has been acknowledged and entered.  
In view of the amendment to claim(s) 2, the objection to claim(s) 2 is withdrawn.
In view of the amendment to claim(s) 2, 8, 12, and 18, the rejection of claim(s) 2, 8, 12, and 18 under 35 U.S.C. §112 is withdrawn.
In view of the amendment to claim(s) 1, 2, 8, 11, 12, 18 and 20, the rejection of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 is maintained with further mapping in response to said claim amendments, as provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 9-12 of the Response to Non-Final Office Action dated October 13, 2021, which was received on January 11, 2022 (hereinafter Response and Office Action, respectively), have been fully considered but they are not persuasive.
Prior to entry of this amendment, claims 1, 2, 7, 8, 11, 12, 17, 18, and 20 stand rejected under 35 U.S.C. §102 as being anticipated by Pandey et al. (U.S. Patent No. 10,581,625, hereinafter Pandey); claims 3, 6, 13, and 16 stand rejected under 35 U.S.C. §103 as being Michaelis); claims 4, 5, 14, and 15 stand rejected under 35 U.S.C. §103 as being obvious over Pandey and Michaelis as applied to claims 3 and 13 above, and further in view of Zurek (U.S. Pat. App. Pub. No. 2018/0285059, hereinafter Zurek); and claims 9, 10, and 19 stand rejected under 35 U.S.C. §103 as being obvious over Pandey in view of Casagrande (U.S. Pat. App. Pub. No. 2017/0171600, hereinafter Casagrande).
With respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. §102 as anticipated by Pandey, applicant asserts that Pandey fails to disclose all elements of the independent claims as amended. Specifically, applicant asserts that Pandey fails to disclose “and wherein the speech is a spoken form of a common language… [and] that a second user… [is] able to understand the common language when spoken in at least one form.” Applicant further describes Pandey as being “entirely silent as to a language that is common but may presented with a speech pattern that is not understandable but a party who is otherwise able to understand the common language.” (Response, pg. 10). However, this argument is not persuasive.
Pandey expressly discloses the use of a common language as part of the systems described therein. As explained in the first paragraph of the detailed description in Pandey, “even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.” (Pandey, Col. 2, lines 19-29). Pandey, then explains that “Aspects of the invention address this problem ….based on the listener's ability to understand someone speaking during a video conference to make it easier and clearer for the listener to understand the speaker.” (Id.) Therefore, Pandey
Regarding claims 2 and 12, applicant asserts that the disclosure of Pandey is limited to “language understood (i.e., ‘primary’ and ‘other languages understood’) as well as the user's fluency (i.e., ‘user-specified level of understand’) and ability to perceive sound (i.e., ‘hearing ability, ‘room acoustics’)” which applicant argues cannot be read as “any speech pattern that is identified as ‘difficult’ in a data record, as required by claim 2.” (Response, pg. 11). However, this argument is not persuasive.
Pandey discloses “a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile,” where level of understanding includes “the understanding analysis module 214 uses the time data to determine different levels of understanding of the first user 201” based on “monitoring data that includes data from both the camera 203 and the one or more biometric devices 207a.” (Pandey, Col. 10, lines 48-50, Col. 9, lines 30-33, Col. 9, lines 25-27). Further, Pandey discloses that “based on determining the first user 201a's level of understanding is less than the threshold amount, the signal control module 216 uses speech-to-text techniques to convert the spoken discourse contained in the audio signal of the second user 201 b to text.” As such, the level of understanding of a language, as described in Pandey, is not limited to fluency, as indicated by the applicant, but incorporates difficulty and/or capability in understanding a common language in any form. Further explanation has been provided, in light of the above arguments, in the maintained rejection below. The rejection of claims 2 and 12 under 35 U.S.C. §102 is maintained in light of the claim amendments and arguments as presented below.
Regarding claims 7 and 17, applicant asserts that the disclosure of Pandey “is absent any teaching of understanding, or lack of understanding, of a speech pattern when the recipient is otherwise able to understand the common language when spoken in at least one other form.” (Response, pg. 11). However, this argument is not persuasive. As this argument relies on previously address arguments with relation to claims 1, 11, and 20, examiner directs the applicant to the above discussion regarding claims 1, 11, and 20. The rejection of claims 7 and 17 under 
Regarding the rejection of claims 3-6, 9, 10, 13-16, and 19 under 35 U.S.C. §103, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments regarding patentability in light of dependency from putatively allowable base claims is duly noted and those arguments are addressed above in light of independent claims 1, 11, and 20. However, applicant’s assertions that “additional reasons for the allowance of claims 3-6, 9, 10, 13-16, and 19 are also believed to be present,” provide no basis for patentability beyond simply asserting patentability. Therefore, the rejection of claims 3-6, 9, 10, 13-16, and 19 under 35 U.S.C. §103 is maintained in light of the above arguments.
Regarding the rejection of claims 5 and 15 under 35 U.S.C. §103, Applicant asserts that Zurek fails to cure the above asserted deficiencies of Pandey, regarding “the required speech pattern of a spoken common language.” However, as Pandey is not deficient for the asserted element, the arguments against Zurek are moot.  Therefore, the rejection of claims 5 and 15 under 35 U.S.C. §103 is maintained in light of the claim amendments and arguments as presented below.
Regarding the rejection of claims 10 under 35 U.S.C. §103, Applicant asserts that Casagrande fails to disclose “a separate channel from the television channel” because “synchronizing closed captioning, or other use of closed captioning, is to take textual content encoded within the television signal.” (Response, pg. 12 citing https://electronics.howstuffworks.com/question427.htm). However, this argument is not persuasive.
First, the disclosure of Casagrande is not limited by applicant’s assertions of the state of the art. Casagrande expressly discloses the use of two separate devices, each receiving a Casagrande disclosed the use of two devices and two signals as a point of novelty, and inherently different than the state of the art. Therefore, the rejection of claim 10 is maintained.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 11-12, 17-18 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey (U.S. Pat. No. 10,581,625, hereinafter Pandey).

Regarding claim 1, Pandey discloses A system, comprising (“computer system 12” which implements the methods described therein.; Pandey, Col. 6, lines 13-18): a network interface to a network (“computer system 12 can communicate with one or more networks such as a local area network”; Pandey, Col. 7, lines 4-6); a processor; and wherein the processor performs (“computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.”; Pandey, Col. 6, lines 15-18): broadcasting, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via a network 210”; Pandey, Col. 7, lines 26-44); receiving, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is a communication network such as a LAN, WAN, or the Internet, or a combination of two or more such communication networks,” where conference input is provided from the user device 200a through the “display screen 202... [the] camera 203... [the] microphone 204... and [the] speaker 205”; Pandey, Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing Pandey, Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, Col. 11, lines 10-21); and wherein the speech is the spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, Col. 2, lines 19-29); upon determining that a second user, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form(“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference” where the participants may be “speaking the same language”; Pandey, Col. 8, lines 19-23, Col. 2, lines 19-29). Pandey, then explains that “Aspects of the invention address this problem ….based on the listener's ability to understand someone speaking during a video conference to make it easier and clearer for the listener to understand the speaker.”), is unable to understand at least a portion of the speech having the first speech pattern, transcribing the speech (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63); and broadcasting the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed with relation to any of the users and their respective user devices}) based on the output of the signal analysis module 218.”; Pandey, Col. 11, lines 22-25).

Regarding claim 2, Pandey discloses, further comprising: a data storage comprising a non-transitory data storage device (“System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32.”; Pandey, Col. 6, lines 34-36); and wherein the processor further performs (“computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16.”; Pandey, Col. 6, lines 15-18) : accessing a first data record from the data storage, (“the analysis server 212 stores or has access to a profile of the first user 201 a”; Pandey, Col. 10, lines 42-45) wherein the first data record comprises an indicia of a difficult speech pattern for the second user (discloses “a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile,” where level of understanding includes “the understanding analysis module 214 uses the time data to determine different levels of understanding of the first user 201” based on “monitoring data that includes data from both the camera 203 and the one or more biometric devices 207a.” The system then “uses data in the profile to make an initial adjustment to the video conference output that is presented to the first user 201 a. In embodiments, the profile of a user (e.g., user 201 a) includes data defining at least one of: primary spoken language of the user; other languages understood by the user; user-specified level of understanding of each of the other languages understood by the user; hearing ability of the user; room acoustics; and other attributes,” where a language is a speech pattern and difficulty understanding based on “user-specified level of understanding of the determined language,” is indicia of a difficult speech pattern.; Pandey, Col. 9, lines 30-33, Col. 9, lines 25-27, Col. 10, lines 44-51); and wherein upon determining that the second user is unable to understand at least a portion of the speech due to the first speech pattern of the first user further comprises, determining that the indicia of difficult speech pattern matches an indicia of the first speech pattern identifying the first speech pattern (“In one example, the analysis server 212 determines a language that the second user 201 b is speaking at the beginning of the video conference {indicia of a first speech pattern}, compares the determined language to languages indicated in the user profile of the first user 201 a, based on a user-specified level of understanding of the determined language {indicia of difficult speech patterns match...} contained in the user profile of the first user 201 a; Pandey, Col. 10, line 64 - Col. 11, line 7).

Regarding claim 7, Pandey discloses wherein the processor further performs, upon determining that the speech no longer comprises the speech pattern of the first user, discontinuing transcribing speech and broadcasting the transcribed speech (“In the event Pandey, Col. 13, lines 2-6).

Regarding claim 8, Pandey discloses wherein the processor performs transcribing the speech by signaling the first communication device to execute a transcription service and provide the output therefrom, as the transcribed speech, to the processor (“the signal control module 216” as stored on the analysis server 212 {the first communication endpoint} uses speech-to-text techniques {execute a transcription service} to convert the spoken discourse contained in the audio signal of the second user 201 b to text, and modifies the video signal that is presented to the first user (e.g., via the display 202 of the first user device 200 a) {provide the output therefrom... to the processor} to include text captioning {as transcribed speech} that presents the speech-to-text results.”; Pandey, Col. 9, line 63 - Col. 10, line 4).

Regarding claim 11, Pandey discloses A method, comprising (“computer system 12” which implements the methods described therein.; Pandey, Col. 6, lines 13-18): broadcasting, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via Pandey, Col. 7, lines 26-44); receiving, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is a communication network such as a LAN, WAN, or the Internet, or a combination of two or more such communication networks,” where conference input is provided from the user device 200a through the “display screen 202... [the] camera 203... [the] microphone 204... and [the] speaker 205”; Pandey, Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing server 211 may be configured to receive audio {audio input} and video signals from all the user devices 200 a-n,” where the video and audio signals are the conference input, “to generate and transmit respective audio and video signals to each of the user devices 200 a-n {incorporating the conference input into the conference content}.” and where the captured audio at microphone 204 includes “...speech... emitted by the user {speech encoded therein}.”; Pandey, Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, Col. 11, lines 10-21); and wherein the speech is the spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, Col. 2, lines 19-29); upon determining that a second user, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form(“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference” where the participants may be “speaking the same language”; Pandey, Col. 8, lines 19-23, Col. 2, lines 19-29). Pandey, then explains that “Aspects of the invention address this problem ….based on the listener's ability to understand someone speaking during a video conference to make it easier and clearer for the listener to understand the speaker.”), is unable to understand at least a portion of the speech having the first speech pattern, transcribing the speech (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63); and broadcasting the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed Pandey, Col. 11, lines 22-25).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 11 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Regarding claim 20, Pandey discloses A system, comprising (“computer system 12” which implements the methods described therein.; Pandey, Col. 6, lines 13-18): means for broadcasting, via a network interface, a conference content to a plurality of communication devices (“each of the user devices 200 a-n {...to a plurality of communication devices} is configured to perform video conferencing functions for its respective user. To this end, in embodiments, each of the user devices 200 a-n includes (or is operatively connected to) a display screen 202 for displaying video images to a user, a camera 203 for capturing video images of the user, a microphone 204 for capturing audio (e.g., speech) emitted by the user, and a speaker 205 for emitting audio to the user... [as part of] a video conference with one another {broadcasting conference content},” where “the user devices 200 a and 200 b communicate with each other via a network 210”; Pandey, Col. 7, lines 26-44); means for receiving, via the network interface, a conference input from a first communication device of the plurality of communication devices, (“user devices 200 a {a first communication device} and 200 b communicate with each other via a network 210 {receiving, via a network interface}. In embodiments, the network 210 is Pandey, Col. 7, lines 31-34, and 40-44) wherein the conference input comprises an audio input with speech encoded therein and further incorporating the conference input into the conference content (“computer system 12 of FIG. 1, that is configured to provide video conference services to the user devices 200 a-n, e.g., in a client-server arrangement. For example, the video conferencing server 211 may be configured to receive audio {audio input} and video signals from all the user devices 200 a-n,” where the video and audio signals are the conference input, “to generate and transmit respective audio and video signals to each of the user devices 200 a-n {incorporating the conference input into the conference content}.” and where the captured audio at microphone 204 includes “...speech... emitted by the user {speech encoded therein}.”; Pandey, Col. 7, lines 31-32, and 50-54), and wherein the speech comprises a first speech pattern of a first user associated with the first communication device (“the analysis server 212 includes a signal analysis module 218 that is configured to analyze the audio signals and the video signals of the video conference to determine correlations between audible sounds and visual objects in the video conference output. In this manner, the system determines which sounds are emitted by respective persons in a video conference {speech comprises a first speech pattern of a first user}, even though there might be plural people in a single audio/video stream of the video conference (e.g., a first user 201 a at user device 200 a {associated with the first communication device} and plural users 201 m and 201 n sharing a single user device e.g., 200 n).”; Pandey, Col. 11, lines 10-21) ; and wherein the speech is the spoken form of a common language (“even when speaking the same language, different participants may have very different accents… [which] can make it difficult for one participant to understand the spoken discourse of another participant during a video conference.”; Pandey, Col. 2, lines 19-29); means for, upon determining that a second user, associated with a second communication device of the plurality of communication devices and able to understand the common language when spoken in at least one form(“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference” where the participants may be “speaking the same language”; Pandey, Col. 8, lines 19-23, Col. 2, lines 19-29). Pandey, then explains that “Aspects of the invention address this problem ….based on the listener's ability to understand someone speaking during a video conference to make it easier and clearer for the listener to understand the speaker.”), is unable to understand at least a portion of the speech having the first speech pattern, transcribing the speech (“the understanding analysis module 214 is configured to determine a level of understanding of a participant of a video conference, such as a video conference conducted by the users 201 a-n {e.g., a second user} via the user devices 200 a-n. {e.g., associated with a second communication device}” where “in response to the determined level of understanding of the first user 201 a being less than a predefined threshold amount, the signal control module 216 adjusts one or more characteristics of the audio signal of the second user 201 b to attempt to cause an increase in the determined level of understanding of the first user 201 a,” and where “the adjustment to the video conference output that is presented to the first user 201 a includes adjusting the video signal to include text captioning that corresponds to the spoken discourse contained in the audio signal of the second user 201 b.”; Pandey, Col. 8, lines 19-23; Col. 9, lines 39-44; Col. 9, lines 59-63); and means for broadcasting the transcribed speech to the second communication device (“the signal control module 216 generates a new video conference output (e.g., audio/video signal that is presented {broadcast the transcribed speech} to the first user 201 a {to the second communication device, as disclosed with relation to any of the users and their respective user devices}) based on the output of the signal analysis module 218.”; Pandey, Col. 11, lines 22-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Michaelis (U.S. Pat. App. Pub. No. 2011/0282669, hereinafter Michaelis).

Regarding claim 3, the rejection of claim 2 is incorporated. Pandey discloses all of the elements of the current invention as stated above. However, Pandey fails to expressly recite wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern.
Michaelis teaches systems and methods for “aiding understandability between parties in a communication environment, such as on a conference call.” (Michaelis, ¶ [0001]). Regarding claim 3, Michaelis teaches wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech (“The key word module 180 monitors for indicators of a lack of understanding between the parties. For example, the key word module 180 is programmed to Michaelis, ¶¶ [0051]); and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern (“These characteristics can be monitored in real-time, for any portion or all of the communication session, and can further be used to update a profile associated with a participant”; Michaelis, ¶¶ [0046])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Michaelis to include wherein the processor further performs: monitoring the conference input of the second user for one or more words indicating an absence of understanding of the speech; and upon determining the one or more words indicating an absence of understanding are present, updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]).

Regarding claim 6, the rejection of claim 2 is incorporated. Pandey disclose all of the elements of the current invention as stated above. However, Pandey fail(s) to expressly disclose further comprising: the processor performing accessing a second data record from the data storage, wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user; and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern; and wherein the determining that the second user is unable to understand at least a portion of the 
The relevance of Michaelis is described above with relation to claim 3. Regarding claim 6, Michaelis teaches further comprising: the processor performing accessing a second data record from the data storage, (“multiple profiles may be associated with a user with each profile tied to a specific style,” where said multiple profiles includes at least a first profile {first data record} and a second profile {second data record}. Exemplary embodiments include accessing “a profile based on one or more of the listener, context, and content of the conversation,” and accessing “profiles... specific to the hobby being discussed,” thus accessing a second data record; Michaelis, ¶¶ [0019]) wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user (The above profiles relate to “analyzing speaking styles {indicia of a second speech pattern} of one or more parties... and providing actionable, continuous, real-time feedback to all speakers that is based on the extent to which their speaking differ {identifying a second speech pattern of the second user} from that of the listeners,”; Michaelis, ¶¶ [0019]-[0020]); and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern (“These characteristics... can further be used to update a profile associated with... the combination of participants {third data record} as alluded to above where templates are stored for a communication session between parties; Michaelis, ¶¶ [0046]); and wherein the determining that the second user is unable to understand at least a portion of the speech having the first speech pattern upon determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern indicates the difficult speech pattern (“each participants’ speech is monitored to identify one or more speech characteristics” as retrieved from “a profile for that participant... [and/or] a profile for the particular combination of Michaelis, ¶¶ [0049], [0051], [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Michaelis to include further comprising: the processor performing accessing a second data record from the data storage, wherein the second data record comprises an indicia of a second speech pattern identifying a second speech pattern of the second user; and the processor performing accessing a third data record from the data storage, wherein the third data record comprises an association between the indicia of the first speech pattern and the indicia of the second speech pattern; and wherein the determining that the second user is unable to understand at least a portion of the speech having the first speech pattern upon determining the association between the indicia of the first speech pattern and the indicia of the second speech pattern indicates the difficult speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]).

Regarding claim 13, the rejection of claim 12 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 12 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Michaelis as applied to claim 3 and 13 above, and further in view of Zurek (U.S. Pat. App. Pub. No. 2018/0285059, hereinafter Zurek).

Regarding claim 4, the rejection of claim 3 is incorporated. Pandey and Michaelis disclose all of the elements of the current invention as stated above. However, Pandey fails to expressly recite wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern, comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user.
The relevance of Michaelis is described above with relation to claim 3. Regarding claim 4, Michaelis teaches wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern (“The key word module 180 monitors for indicators of a lack of understanding between the parties” where “These characteristics can be monitored in real-time, for any portion or all of the communication session, and can further be used to update a profile associated with a participant”; Michaelis, ¶¶ [0051], [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Michaelis to include wherein the processor performs updating the first data record to cause the difficult speech pattern to comprise the indicia of the first speech pattern. Recognizing comprehension issues between participants in a conversation based on prior speech characteristics can help “improve understandability by the listener,” as recognized by Michaelis. (Michaelis, ¶ [0047]). However, Pandey and Michaelis fail to expressly recite comprising updating a third data record, in the data storage, to cause a default difficult speech 
Zurek teaches systems and methods for language based control of conference calls. (Zurek, ¶ [0001], [0065]). Regarding claim 4, Zurek teaches comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user (“the common language module 306 determines one or more languages that a particular user speaks or understands based on a white list of languages that have been designated as languages that each of the plurality of users has in common,” where the white list is the third data record, the users speaking languages in common are the second category of users comprising the second user, the users speaking a language which is not shared are the first category of users including the first user. The “white list may be generated or accessed at the beginning of a conference based on the users’ input (e.g., the users may each specify which languages they speak or understand at the beginning of the conference), based on the users’ locations, based on the users’ profiles or preferences {thus, based on updating the first data record}, and/or the like.” and may be updated during the conference.; Zurek, ¶¶ [0069], [0071]-[0072]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey as modified by the systems and methods for aiding understandability between parties of Michaelis to incorporate the teachings of Zurek to include comprising updating a third data record, in the data storage, to cause a default difficult speech pattern to be associated between a first category of users comprising the first user and a second category of users comprising the second user. The systems and methods of Zurek can limit or clarify conversations, including extraneous conversations, such that “users can better understand what the user is saying.” (Zurek, ¶ [0064]-[0065]).

Regarding claim 5, the rejection of claim 3 is incorporated. Pandey and Michaelis disclose all of the elements of the current invention as stated above. However, Pandey and Michaelis fail to expressly recite wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user.
The relevance of Zurek is described above with relation to claim 4. Regarding claim 5, Zurek teaches wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user (“In various embodiments, the common language module 306 determines which languages are common among the users in the conference. In one embodiment, the common language module 306 determines the common language(s) based on the locations where each of the users is located. {current geographic location of the first user}”; Zurek, ¶¶ [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey as modified by the systems and methods for aiding understandability between parties of Michaelis to incorporate the teachings of Zurek to include wherein the indicia of the first speech pattern comprises one or more of current geographic location of residence of the first user or a historic geographic location of residence of the first user. The systems and methods of Zurek can limit or clarify conversations, including extraneous conversations, such that “users can better understand what the user is saying.” (Zurek, ¶ [0064]-[0065]).

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 15, the rejection of claim 13 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey in view of Casagrande (U.S. Pat. App. Pub. No. 2017/0171600, hereinafter Casagrande).

Regarding claim 9, the rejection of claim 1 is incorporated. Pandey discloses all of the elements of the current invention as stated above. However, Pandey fails to expressly recite wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices.
Casagrande teaches systems and methods for synchronizing second screen content with audio/video programming. (Casagrande, ¶ [0002]). Regarding claim 9, Casagrande teaches wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices (the system can “convert the received data to suitably formatted video signals that can be rendered for viewing... by the customer on the presentation device 106.” Further, the system can “be synchronized and utilized cooperatively with the second screen electronic device 112 to provide additional, supplemental content associated with the [received data]” and “communicate output data to a second screen electronic device 112 {to at least one additional communication device of the plurality of communication devices}, including closed captioning data {broadcasting the transcribed speech} and timing data for audio/video content,” thus presenting the other caption stream in a different window.; Casagrande, ¶¶ [0021], [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to Casagrande to include wherein the processor performs broadcasting the transcribed speech to the second communication device further comprising, broadcasting the transcribed speech to at least one additional communication devices of the plurality of communication devices. The systems and methods described in Casagrande can present “intelligently selected content” on a second screen, where the content “is directly associated to particular events currently occurring in programming while it is being viewed.” (Casagrande, ¶¶ [0005], [0006]).

Regarding claim 10, the rejection of claim 1 is incorporated. Pandey disclose all of the elements of the current invention as stated above. However, Pandey fail(s) to expressly disclose wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel.
The relevance of Casagrande is described above with relation to claim 9. Regarding claim 10, Casagrande teaches wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and (the system can “convert the received data to suitably formatted video signals that can be rendered for viewing... by the customer on the presentation device 106.” Further, the system can “be synchronized and utilized cooperatively with the second screen electronic device 112 {...with the second communication device} to provide additional, supplemental content {a separate text channel} associated with the [received data]” and “communicate output data to a second screen electronic device 112, including closed captioning data {broadcasting the transcribed speech} and Casagrande, ¶¶ [0021], [0023]) wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel (The conference content is broadcast by the “audio/video content receiver 104 [which] produces output that is communicated to a presentation device 106. Each audio/video content receiver 104 may include or cooperate with a suitably configured presentation device 106,” where the “closed captioning data and timing data for audio/video content” is a separate text channel which is different from the “the audio/video programming {conference content} presented by the audio/video content receiver 104 and presentation device 106”; Casagrande, ¶¶ [0021]-[0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video conferencing system of Pandey to incorporate the teachings of Casagrande to include wherein the processor broadcasts the transcribed speech to the second communication device, comprising establishing a separate text channel of communications with the second communication device and broadcasts the transcribed speech to the second communication device via the separate text channel and wherein the conference content is broadcasts on at least one conference channel, each of which is different from the separate text channel. The systems and methods described in Casagrande can present “intelligently selected content” on a second screen, where the content “is directly associated to particular events currently occurring in programming while it is being viewed.” (Casagrande, ¶¶ [0005], [0006]).

Regarding claim 19, the rejection of claim 11 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pulz (U.S. Pat. No. 8,024,179) discloses dynamically interacting with a user through a spoken dialogue system incorporating dialects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657